 SNEVA'S RENT-A-CARSneva's Rent-A-Car and Coronet Enterprises, Inc.and Paul Sheffield. Case 19-CA- 12146January 14, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a charge filed on March 3, 1980,1 andamended on April 14, by Paul Sheffield, an individ-ual, and duly served on Sneva's Rent-A-Car andCoronet Enterprises, Inc., herein collectively calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 19, issued a complaint on April 16against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(3) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding. Re-spondent, however, failed to file an answer to thecomplaint.On September 5, counsel for the General Coun-sel filed directly with the Board a motion to trans-fer the case to the Board and Motion for SummaryJudgment. Thereafter, on September 11, the partiesentered into an informal settlement agreementwhich was approved by the Acting Regional Di-rector. On September 12, counsel for the GeneralCounsel withdrew his motion to transfer the caseto the Board and Motion for Summary Judgment.On October 24, having determined that Respon-dent had not complied in any respect with the set-tlement agreement, the Regional Director notifiedthe parties that he was withdrawing approval ofthe settlement agreement, issued an order reissuingthe complaint and resetting the hearing, and re-issued the complaint and notice of hearing. Respon-dent again failed to answer the complaint, and, onNovember 18, counsel for the General Counselfiled with the Board a motion to transfer the caseto the Board and Motion for Summary Judgment.Subsequently, on December 1, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent did not file a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-I All dates herein are in 1980254 NLRB No. 36tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent after approval of the settlement agree-ment was withdrawn specifically states that unlessan answer to the complaint is filed within 10 daysof the service thereof "all of the allegations in saidComplaint shall be deemed to be admitted to betrue and may be so found by the Board." Respon-dent has not filed an answer to the complaint,moved for an extension of time for the filing of ananswer, or otherwise sought to communicate withthe Regional Office regarding the same. Accord-ingly, under the rule set forth above, no goodcause having been shown for the failure to file atimely answer, the allegations of the complaint aredeemed admitted and are found to be true, and wegrant the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent Sneva's Rent-A-Car and CoronetEnterprises, Inc., are Washington corporationswith offices and places of business located in Spo-kane, Wasington. Sneva's Rent-A-Car is engaged inproviding taxicab service to the general public.Coronet Enterprises, Inc., holds the operating per-mits for all taxicab service provided in Spokane. Atall times material herein, the two Companies have321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen affiliated business enterprises with commonofficers, directors, management, and supervison;have formulated and administered a common laborpolicy affecting employees of said operations; haveshared common facilities; have provided servicesfor and made sales to each other; have inter-changed personnel with each other; and have heldthemselves out to the public as a single integratedbusiness enterprise. Accordingly, we find thatSneva's Rent-A-Car and Coronet Enterprises, Inc.,constitute a single integrated business enterpriseand a single employer within the meaning of theAct.During the year preceding issuance of the com-plaint, a representative period, Respondent, in thecourse and conduct of its business operations, hadgross sales of goods and services valued in excessof $500,000. During the same period, Respondentpurchased and caused to be transferred and deliv-ered to its facilities within the State of Washingtongoods and materials valued in excess of $50,000 di-rectly from sources outside said State or from sup-pliers within said State which in turn obtained suchgoods and materials directly from sources outsidesaid State.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDTeamsters Union Local No. 582, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESOn or about February 22, Respondent dis-charged employee Paul Sheffield, and since thattime has refused to reinstate him to his former orsubstantially equivalent position of employment,because he supported or assisted the Union and en-gaged in concerted activities for the purpose ofcollective bargaining or other mutual aid and pro-tection, and, also, because Respondent sought todiscourage employees from engaging in similar ac-tivities. By this conduct, Respondent violated Sec-tion 8(a)(3) and (1) of the Act.In addition, on or about March 2, Respondent,through Blaine Sneva, president and general man-ager of Sneva's Rent-A-Car and a supervisorwithin the meaning of Section 2(11) of the Act,threatened an employee with loss of wages becauseof that employee's activities on behalf of theUnion. Respondent thereby violated Section 8(a)(1)of the Act.IV. THE I:FFECT OF THE. UNFAIR ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectu-ate the policies of the Act. We have found that Re-spondent discharged employee Paul Sheffield be-cause he supported or assisted the Union and en-gaged in protected concerted activities. According-ly, we shall order that Respondent offer Paul Shef-field immediate and full reinstatement to his formerjob or, if that job no longer exists, to a substantiall-ly equivalent position, without prejudice to his se-niority or any other rights and privileges previous-ly enjoyed, and make him whole for any loss ofpay suffered because of his unlawful discharge.The backpay shall be computed in accordance withthe formula approved in F. W. Woolworth Compa-ny, 90 NLRB 289 (1950), with interest computed asprovided in Florida Steel Corporation, 231 NLRB651 (1977).2The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Respondent Sneva's Rent-A-Car and CoronetEnterprises, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. Teamsters Union Local No. 582, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.3. By discharging employee Paul Sheffield be-cause he supported or assisted the Union and en-2 See, generally, Iis Plumbhirg & Hearing Co., 138 NLRB 716 (1962).Member Jenkins would compute interest in the manner set forth in hispartial dissent in Olynpic Medial Corporatlion, 250 NLRB 146 (1980).322 SNEVA'S RENT-A-CARgaged in protected concerted activities, Respon-dent violated Section 8(a)(3) and (1) of the Act.4. By threatening an employee with loss ofwages because of that employee's union activities,Respondent violated Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Sneva's Rent-A-Car and Coronet Enterprises, Inc.,Spokane, Washington, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminatingagainst employees because such employees supportor assist Teamsters Union Local No. 582, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other labor organization, or becausesuch employees engaged in protected concerted ac-tivity.(b) Threatening employees with loss of wagesbecause of their union activities.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Offer Paul Sheffield immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed.(b) Make Paul Sheffield whole for any loss ofearnings that he may have suffered due to the dis-crimination practiced against him by paying him asum equal to what he would have earned, less anynet interim earnings, plus interest, in the mannerprovided in the section entitled "The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Spokane, Washington, facilitycopies of the attached notice marked "Appendix."":' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in he notice reading "Posted byCopies of said notice, on forms provided by theRegional Director for Region 19, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.()rder f the National Labor Rclatillon Hoard" shall read ioled I'ursu-alit to a Judgment or the United Sta;lic Court of Appeals Enfolrcing anOrder of the Nati onal Labor R;lation,s Board.APPENDIXNOrTICE To EMPI.OYEIEISPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise dis-criminate against employees because such em-ployees support or assist Teamsters UnionLocal No. 582, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or anyother labor organization, or because such em-ployees engage in protected concerted activ-ity.WE WILL NOT threaten any employee withloss of wages because of that employee's unionactivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL offer Paul Sheffield immediate andfull reinstatement to his former job or, if hisjob is no longer available, to a substantiallyequivalent job, without prejudice to his senior-ity and other rights and privileges previouslyenjoyed.WE WIlt. make Paul Sheffield whole forany loss of earnings that he may have sufferedas a result of our discrimination against him,together with interest.SNEVA'S RE.NT-A-CAR ANI) CORONETENTERPRISES, INC.323